UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1299


TONYA R. CHAPMAN,

                Plaintiff - Appellant,

          v.

ENTERPRISE RENT-A-CAR COMPANY; ENTERPRISE RENT-A-CAR COMPANY
OF SPARTANBURG, SC; SAMUEL BO HUFFLING, Regional Manager;
ROBERT CARMEN, Manager; LAUREN PACE, Assistant Manager,

               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:15-cv-00441-TMC)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonya R. Chapman, Appellant Pro Se.   Sarah Day Hurley, TURNER,
PADGET, GRAHAM & LANEY, PA, Greenville, South Carolina, Carmelo
Barone Sammataro, TURNER, PADGET, GRAHAM & LANEY, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tonya    R.    Chapman    appeals       the     district    court’s       order

accepting     the   recommendation      of     the     magistrate      judge    and

granting    Defendants    summary     judgment       in   Chapman’s     42   U.S.C.

§ 1981 (2012) action.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          See Chapman v. Enterprise Rent-A-Car

Co., No. 7:15-cv-00441-TMC (D.S.C. Feb. 22, 2016).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials       before    this    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                       2